Beck, J.
Where the defendant in a suit upon a promissory note admits facts which make a prima facie case in favor of the plaintiff, and sets up that the note was given merely for accommodation to the plaintiff, and that there was no other consideration for it, and at the trial the *16plaintiff introduces in evidence the note sued on,' and the defendant introduces evidence to establish the averments of the answer but makes no request to open and conclude the argument until the testimony of both sides has been closed, it is not error for the court to refuse the request and allow the plaintiff the opening and concluding argument. Southern Railway Co. v. Gresham, 114 Ga. 183 (39 S. B. 883); Mitchem v. Allen, 128 Ga. 407 (57 S. E. 721).
November 13, 1913.
Complaint. Before Judge Pendleton. Fulton superior court. December 4, 1912.
Munday & Cornwell, for plaintiff in error.
T. E. Goodwin, contra.

Judgment affirmed.


All the Justices concur.